COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
IN THE MATTER                                                      No. 08-13-00282-CV
                                                 §
OF THE GUARDIANSHIP                                                   Appeal from the
                                                 §
OF SOCORRO MIRANDA,                                                 Probate Court No. 2
                                                 §
AN INCAPACITATED PERSON                                          of El Paso County, Texas
                                                 §
                                                                  (TC# 2012-CGD01716)
                                           §
                                       JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of prosecution, in accordance with the opinion of this Court. We therefore

dismiss the appeal. This decision shall be certified below for observance.


       IT IS SO ORDERED THIS 14TH DAY OF MAY, 2014.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.